DETAILED ACTION
The present application, filed on 09/09/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 09/09/2020.
Claims 1-7 are pending and have been considered below.

Priority
The application claim priority to foreign application JP2019-235921, filed on 12/26/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1, the recitation of “ball-nut type” is indefinite as it is unclear as to what “type” is intended to convey.
Claim 1 recites the limitation "the vehicle body".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the distal end”, “the long hole”, “the coupling protrusion portion”, and "the coupling portion". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 2020/0290665) in view of Kaneko (US 2017/0349205).
Regarding claim 1, Toyoda discloses {Figure 1} a steering device {12} of a ball-nut type for a vehicle, comprising: a steering gear box {24} of a ball-nut type [0005] configured to 
	However, Toyoda does not explicitly disclose a guide member configured to allow the movement of the rod member in the right-and-left direction of the vehicle body and restrict movement of the rod member in a front-and-rear direction of the vehicle body and an up-and-down direction of the vehicle body.
Kaneko teaches {Figure 1} a rod-member drive device {3}, which is engaged with a rod member {12}, and is configured to generate power for moving the rod member in the right-and-left direction of the vehicle body; a guide member {18} configured to allow the movement of the 
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the rod-member drive device to be located along the rod member and to include a guide device, as taught by Kaneko, that only allow movement of the rod member in the right-and-left directions in order to assist steering by the driver [0052].
Regarding claim 6, Toyoda discloses {Figures 4-5} wherein the rod-member drive device {80} includes: a drive source {106}; a thread groove {85} formed in an outer peripheral surface of a rod member; and a ball nut {96}, which is mounted to an outer periphery of the rod member so as to rotate relative to the rod member, and is configured to engage with the thread groove {85} through intermediation of balls, and wherein the drive source is configured to drive the ball nut to rotate, to thereby linearly move the rod member.
However, Toyoda does not explicitly disclose that the rod member device is formed on the outer peripheral surface of the rod member {20} between the two wheel knuckles.
Kaneko teaches the rod member drive device is formed on the other peripheral surface of the rod member between the two wheel knuckles, as modified above in claim 1.
Regarding claim 7, Toyoda discloses {Figures 2-3} a rod-member drive device {22} includes: a drive source {54}; a rack {44} formed in an outer peripheral surface of a rod member along a length direction of the rod member; and a pinion {66}, which is supported so as to rotate with respect to the vehicle body, and is configured to mesh with the rack, and wherein the drive 
However, Toyoda does not explicitly disclose that the rod member device is formed on the outer peripheral surface of the rod member {20} between the two wheel knuckles.
Kaneko teaches the rod member drive device is formed on the other peripheral surface of the rod member between the two wheel knuckles, as modified above in claim 1.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda in view of Kaneko as applied to claim 1 above, and further in view of Kondo (US 2020/0262470).
Regarding claim 5, Toyoda {Figure 3} does not explicitly disclose the guide member is configured to elastically bias the rod member in a direction perpendicular to an axial direction of the rod member through use of a biasing force of a rod-member biasing member.
Kondo teaches {Figure 11} a guide member {215} is configured to elastically bias a rod member {211} in a direction perpendicular to an axial direction of the rod member through use of a biasing force of a rod-member biasing member [0101].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the guide member of claim 1 to elastically bias the rod member in a perpendicular direction to the axial direction such that sliding force of the rod member “can be controlled with high accuracy and the relative movement can be positively performed” [0101].

Allowable Subject Matter
Claim 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (WO 2020/111997) teaches a power assisted steering system arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616